In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered August 9, 1965, which, after a Huntley type hearing, denied his application to vacate a judgment of said court, rendered July 13, 1962, convicting him of robbery and grand larceny, both in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence. The judgment was affirmed (People v. Hartnagel, 19 A D 2d 777, affd. 14 N Y 2d 525). Order reversed on the law, and application remitted to the County Court, Nassau County, for further *652proceedings not inconsistent herewith, in accordance with People v. Huntley (15 N Y 2d 72). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. No questions of fact have been considered. The voluntariness of the defendant’s statements depends, in part, upon whether counsel was refused permission to accompany the defendant to precinct headquarters. Defendant’s statement was taken during this period. A finding of fact must resolve the conflicting testimony upon the Huntley hearing regarding that question. Previous determinations were based solely upon the trial record and do not preclude further consideration of this issue after a Huntley hearing. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.